ORDER
PER CURIAM.
Environmental Sales Co. et al. (hereinafter, “ESC”) appeals the judgment entered following a jury verdict. ESC claims the *624trial court erred in excluding evidence of lost profits.
We have reviewed all of the briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. There is no genuine issue of material fact or error of law. No jurisprudential purpose would be served by a written opinion. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).